June 8, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McManus et al (U.S. Patent Application Publication No.2004/0256894 A1).

    PNG
    media_image1.png
    226
    258
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    223
    330
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    225
    305
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    228
    307
    media_image4.png
    Greyscale

	As for Claim 1, McManus et al teach a vehicle seat, comprising: a base section 30 fixed to a floor of a vehicle; a pair of seat sections 32,34 that are disposed in opposition to each other, that are each supported by the base section so as to be tiltable between a horizontal position and an upright position (See Fig. 21 above), and that each seat section includes a plurality of cushion sections disposed in series and configured to support a body of an occupant, wherein the plurality of cushion sections of each seat section includes: a lower cushion section 32 that has a first end tiltably supported by the base section, and that is configured to support the buttocks or the lower back of an occupant; a middle cushion section  190,191 that has a first end swingably supported by a second end of the lower cushion section, and that is configured to support the calves or the upper back of an occupant; and an upper cushion section 192,192 that has a first end swingably supported by a second end of the middle cushion section, and that is configured to support the feet or the head of an occupant; and a hinge mechanism, the hinge mechanism 214 comprising a pair of first hinge sections that attach the pair of seat sections to opposite ends of the base section such that the seat sections are tiltable with respect to the base section about a first pair of axes, wherein the plurality of cushion sections of each seat section are swingable relative to each other, wherein each of the lower cushion sections 32,34 and the middle cushion sections 190,191 are swingably coupled together by a double hinge mechanism in which one rotation shaft 235 provided at the second end of the lower cushion section and another rotation shaft 235 provided at the first end of the middle cushion section are coupled together via a link 216.
 	As for Claim 5, McManus et al teach that the hinge mechanism includes: a plurality of motors 160 serving as drive sources; and a plurality of shafts that are rotated forward or backward by drive force from the plurality of motors.
 	As for Claim 6, McManus et al teach a control device configured to operate the hinge mechanism so as to adopt a state corresponding to a mode selected from a plurality of pre-stored modes (See paragraph [0099] where it reads that a” Furthermore, linkages 226 with different chain rings 228A, B may be used to cause different motion relationships. Replacement of motors/gearboxes 224 with linkages 226 will result in fewer motors/gearboxes 224 while still providing coordinated movement of sections.”). Also, paragraph [0100] describes “Movement of shoulder supports 216 and headrest supports 218 is controlled similarly to how it is controlled in understructure 210, with gears 225 engaging armatures 232 and headrest supports 218, and dual geartrains 224 with driveshafts 227 to rotate gears 225. Dual geartrains 224 include two driveshafts 227 that allow dual geartrain 224 to directly turn two gears 225.”).

Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/Primary Examiner, Art Unit 3636